DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is ambiguous and confusing and is rendered indefinite.  Claim 28 introduces “a valve assembly” however independent claim 1 discloses a valve assembly as well. Claim 28 depends from claim 1.  Examiner is unable to determine if these are the same element or a different element, therefore the claim is considered indefinite. 
Claim 29 is ambiguous and confusing and is rendered indefinite.  Claim 29 introduces “a valve” however independent claim 1 discloses a valve assembly. Claim 29 depends from claim 1.  Examiner is unable to determine if the valve is an element of the valve assembly or a different element associated with the downhole valve, therefore the claim is considered indefinite. 
Claim 37 is ambiguous and confusing and is rendered indefinite.  Claim 37 introduces “a plurality of spiral gullets” however independent claim 33 discloses a plurality of gullets. Claim 37 depends from claim 33.  Examiner is unable to determine if these are the same gullets or the valve system has two different sets of gullets in which some are spiral, therefore the claim is considered indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Honeker et al. PG Pub. 2019/0316440 (Honeker) in view of Bowen et al. PG Pub. 2020/0018136 (Bowen).
Regarding claim 42, Honeker discloses a downhole mandrel, comprising: a body (310); a main passage (illustrated in Fig. 3E) within the body (310); a valve assembly (350) positioned in a channel (311) located in an exterior portion of the body (310). (Par. [0064-0069]; Figs. 3A-3F).
However, Honeker does not disclose a shroud, wherein the shroud substantially covers the valve assembly.
Nonetheless, Bowen teaches a flow control device (10) in a cavity (7) that has a cover (8). (Par. [0017]; Figs. 1-2).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify to modify Honeker valve system with a cover as taught by Bowen for the purpose of protecting the valve from damage in the downhole environment. This would achieve the predictable result of shielding the valve will tripping the tubular string into the wellbore and preventing damage to the valve while extending the life span of the valve.
Regarding claim 43, Bowen discloses the shroud (8) is coupled to the mandrel by a plurality of fastening mechanisms (screws are received in screw apertures 50). (Par. [0017]; Fig. 1).
Regarding claim 44, Bowen discloses the shroud (8) is in the shape of an arc (illustrated in Fig. 1).
Regarding claim 45, Honeker discloses a plurality of securing brackets (315) that couple the valve assembly to the body (310), (Par. [0065]; Figs. 3E-3F). Additionally, examiner contends the cover (8) in Bowen can substantially covers the plurality of securing brackets to protect the brackets and valve assembly from damage due to the downhole environment.
Regarding claim 46-7, Bowen discloses the cover (8) but does not state the cover is metallic or non-metallic. 
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cover made from metallic or non-metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 1-27, 33-35, 38-41 and 48-52 are allowed.
Claims 28-29 and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676